Exhibit 10.9

METAVANTE TECHNOLOGIES, INC.

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT, entered into as of the 1st day of November, 2007, by and between
METAVANTE HOLDING COMPANY (to be renamed METAVANTE TECHNOLOGIES, INC.)
(“Metavante Technologies”), and                      (the “Executive”)
(hereinafter collectively referred to as the “Parties”).

W I T N E S S E T H:

WHEREAS, Executive is employed by Metavante Technologies or by another Metavante
Group Member (as hereafter defined in Section 4); and

WHEREAS, the Board of Directors of Metavante Technologies (the “Board”)
recognizes that the possibility of a Change of Control (as hereinafter defined
in Section 2) exists and that the threat of or the occurrence of a Change of
Control can result in significant distractions of certain of its key management
personnel because of the uncertainties inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of Metavante Technologies and its shareholders to retain the services of the
Executive in the event of a threat or occurrence of a Change of Control and to
ensure Executive’s continued dedication and efforts in such event without undue
concern for Executive’s personal financial and employment security; and

WHEREAS, Metavante Technologies has determined that Executive should be
compensated in the event of a Change of Control if Executive’s employment is
terminated without Cause or Executive terminates Executive’s employment for Good
Reason during the Term, both as defined below.

NOW, THEREFORE, for good and adequate consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto hereby agree as follows.

1. Term of Agreement. The “Term” of this Agreement begins on the date a Change
of Control occurs and ends on the first anniversary after the date of a Change
of Control.

2. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean the first to occur of the following:

(a) The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) other than WPM, L.P., of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty-three
percent (33%) or more of either (i) the then-outstanding shares of common stock
of Metavante Technologies (the “Outstanding Metavante Technologies Common
Stock”), or (ii) the combined voting power of the then-outstanding voting
securities of Metavante Technologies entitled to vote generally in the election
of directors (the “Outstanding Metavante Technologies Voting Securities”),
provided, however, that the following acquisitions of common stock



--------------------------------------------------------------------------------

shall not constitute a Change of Control: (i) any acquisition directly from
Metavante Technologies (excluding an acquisition by virtue of the exercise of a
conversion privilege or by one person or a group of persons acting in concert),
(ii) any acquisition by Metavante Technologies, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by any
Metavante Group Member, (iv) any acquisition by WPM (except as set forth below)
or (v) any acquisition by any corporation pursuant to a reorganization, merger,
statutory share exchange or consolidation which would not be a Change of Control
under subsection (c) of this Section 2; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Metavante
Technologies’ shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (i) more than fifty percent (50%) of, respectively,
the then-outstanding shares of common stock of the corporation resulting from
such reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Metavante Technologies Common Stock and Outstanding Metavante
Technologies Voting Securities immediately prior to such reorganization, merger,
statutory share exchange or consolidation in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, (ii) no person (excluding Metavante
Technologies, any employee benefit plan (or related trust) of the Metavante
Group or such corporation resulting from such reorganization, merger, statutory
share exchange or consolidation, WPM, and any person beneficially owning,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, directly or indirectly, thirty-three percent (33%) or more of the
Outstanding Metavante Technologies Common Stock or Outstanding Metavante
Technologies Voting Securities, as the case may be) beneficially owns, directly
or indirectly, thirty-three percent (33%) or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation or the
combined voting power of the then-outstanding voting securities of such
corporation, entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, statutory share exchange
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

 

2



--------------------------------------------------------------------------------

(d) Consummation of (i) a complete liquidation or dissolution of Metavante
Technologies or (ii) the sale or other disposition of all or substantially all
of the assets of Metavante Technologies, other than to a corporation, with
respect to which following such sale or other disposition, (A) more than fifty
percent (50%) of, respectively, the then-outstanding shares of common stock of
such corporation and the combined voting power of the then-outstanding voting
securities of such corporation and the combined voting power of the
then-outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Metavante Technologies
Common Stock and Outstanding Metavante Technologies Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Metavante Technologies Common Stock and
Outstanding Metavante Technologies Voting Securities, as the case may be, (B) no
person (excluding Metavante Technologies and any employee benefit plan (or
related trust) of the Metavante Group or such corporation, WPM, and any person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, thirty-three percent (33%) or more of the Outstanding
Metavante Common Stock or Outstanding Metavante Technologies Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty-three
percent (33%) or more of, respectively, the then-outstanding shares of common
stock of such corporation or the combined voting power of the then-outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Incumbent Board
providing for such sale of other disposition of assets of Metavante
Technologies.

Notwithstanding the preceding provisions of this Section 2, no event shall
constitute a Change of Control if, immediately following such event, (x) WPM
beneficially owns, directly or indirectly, 25% or more of the Outstanding
Metavante Technologies Voting Securities (or, in the case of clauses (c) and
(d) above, voting securities of the entity resulting from the applicable event
entitled to vote generally in the election of directors), and (y) no person
(other than Metavante Technologies or any employee benefit plan (or related
trust) of the Metavante Group or the resulting entity) owns, directly or
indirectly, more Outstanding Metavante Technologies Voting Securities (or, if
applicable, voting securities of such resulting entity) than WPM; provided,
however, that the acquisition by WPM, or any “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) including WPM, of beneficial
ownership of fifty percent (50%) or more of either: (i) the then-outstanding
shares of Metavante Technologies Common Stock; or (ii) the combined voting power
of the Outstanding Metavante Technologies Voting Securities shall in any event
constitute a Change of Control for purposes of this Agreement.

3. Severance. If, during the Term, Executive’s employment is terminated by a
Metavante Group Member (and Executive is no longer employed by any Metavante
Group Member, other than for Cause or Disability or due to Executive’s death, or
by Executive for

 

3



--------------------------------------------------------------------------------

Good Reason (solely as defined in Section 4 of this Agreement), Executive shall
be entitled to the compensation and benefits set forth in Section 6 of this
Agreement, conditioned upon the execution and delivery by Executive, within 30
days of the date of Executive’s termination of employment, of a Separation
Agreement and Release (which Executive does not later revoke) substantially in
the form attached hereto as Exhibit A (the form shall be subject to any changes
that Metavante Technologies deems necessary).

4. Definitions. For purposes of this Agreement, the following terms shall have
the meanings described hereunder:

(a) Affiliate. “Affiliate” means, with respect to Metavante Technologies or
Metavante Corporation, any other entity which directly or indirectly through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with Metavante Technologies or Metavante Corporation and with respect to WPM,
L.P. and Warburg means any other entity which directly or indirectly through one
or more intermediaries, Controls, is Controlled by, or is under Common Control
with WPM, L.P. or Warburg, as applicable. For purposes of this definition
“Control” (including the terms “Controlled by” and “under common Control with”)
means with respect to any entity, the power to direct the management and
policies of such entity, directly or indirectly whether through the ownership of
voting securities, by contract, or otherwise.

(b) Annual Base Salary. “Annual Base Salary” shall mean the greater of (i) the
base salary (“Base Salary”) paid or payable to Executive by Metavante Group
Members in respect of the twelve (12) month period immediately preceding the
month in which the date of a Change of Control occurs, or (ii) Executive’s Base
Salary on the Termination Date. Base Salary shall be calculated by including in
Base Salary any amounts which were deferred by Executive under the 401(k) plan,
the cafeteria plan and any nonqualified deferred compensation plans of the
Metavante Group and any other deferrals that would have increased Executive’s
Base Salary if paid in cash when earned.

(c) Annual Bonus. “Annual Bonus” shall mean the annual bonus, if any, awarded
(including amounts that were deferred) to Executive in the last fiscal year
immediately preceding the fiscal year in which the termination occurs.

(d) Cause. “Cause” shall mean a termination evidenced by a resolution adopted in
good faith by a majority of the Board that Executive (i) willfully, deliberately
and continually failed to substantially perform Executive’s duties (other than a
failure resulting from Executive’s incapacity due to physical or mental illness)
which failure constitutes gross misconduct, and results in and was intended to
result in demonstrable material injury to a member of the Metavante Group,
monetary or otherwise, or (ii) committed acts of fraud and dishonesty
constituting a felony, as determined by a final judgment or order of a court of
competent jurisdiction, and resulting or intended to result in gain to or
personal enrichment of Executive at the expense of a Metavante Group Member,
provided, however, that no termination of Executive’s employment shall be for
Cause until (a) Executive shall have had at least sixty (60) days to cure any
conduct or act alleged to provide Cause for termination after a written notice
of demand has been delivered to Executive specifying in detail the manner in
which Executive’s conduct

 

4



--------------------------------------------------------------------------------

would constitute Cause, and (b) Executive shall have been provided an
opportunity to be heard by the Board (with the assistance of Executive’s counsel
if Executive so desires). No act, or failure to act, on Executive’s part, shall
be considered “willful” unless Executive has acted or failed to act in bad faith
and without a reasonable belief that Executive’s action or failure to act was in
the best interest of the Metavante Group. During the 60-day cure period,
Executive may be put on paid administrative leave by the management of Metavante
Technologies.

(e) Disability. “Disability” shall mean the absence of Executive from
Executive’s duties with the Metavante Group Member which employs Executive on a
full-time basis for one hundred eighty (180) consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by Metavante Technologies or its
insurers and acceptable to Executive or Executive’s legal representative,
provided if the Parties are unable to agree, the Parties shall request the Dean
of the Medical College of Wisconsin to choose such physician. If Metavante
Technologies determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
above), it may give to Executive written notice in accordance with Section 5 of
this Agreement of Metavante Technologies intention to terminate Executive’s
employment. In such event, Executive’s employment with all Metavante Group
Members shall terminate effective on the thirtieth (30th) day after receipt of
such notice by Executive (the “Disability Effective Date”), provided that,
within thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties.

(f) Good Reason.

(1) For purposes of this Agreement, “Good Reason” means the occurrence of any
one of the following:

(i) A reduction in Executive’s base salary or target short-term incentive
opportunity below that immediately prior to the Change of Control;

(ii) Failure to provide Executive with the same long term incentive
opportunities or benefits (including retirement plans) provided to other peer
executives of the entity which employs Executive after the Change of Control; or

(iii) Transferring Executive to a primary work location that is more than thirty
(30) miles further away from Executive’s residence than the primary work
location immediately prior to the Change of Control.

(iv) a material diminution of the Executive’s title from his title prior to the
change of control;

(v) A material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with Metavante

 

5



--------------------------------------------------------------------------------

Technologies, including but not limited to a significant change in the nature or
scope of the Executive’s authority, powers, functions, duties or
responsibilities (except that being removed from a committee shall not be
considered such a change unless it is removal from the Executive Committee of
Metavante Technologies).

(2) Any event or condition described in Section 4(f)(1) which occurs prior to
the date of the Change of Control but which Executive reasonably demonstrates
(i) was at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change of Control, or (ii) otherwise
arose in connection with or in anticipation of a Change of Control, shall
constitute Good Reason for purposes of this Agreement notwithstanding that it
occurred prior to the date of the Change of Control.

(3) Executive’s right to terminate Executive’s employment for Good Reason shall
not be affected by Executive’s incapacity due to physical or mental illness.
Executive’s continued employment or failure to give Notice of Termination shall
not constitute consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder.

(g) Metavante Group. “Metavante Group” shall mean Metavante Technologies and all
of its Affiliates.

(h) Metavante Group Member. “Metavante Group Member” shall mean a member of the
Metavante Group.

(i) Recent Average Bonus. “Recent Average Bonus” shall mean the average
annualized (for any fiscal year consisting of less than twelve (12) full months
or with respect to which Executive has been employed by a Metavante Group Member
for less than twelve (12) full months) bonuses paid or payable, including any
amounts which were deferred under any applicable plans, to Executive by the
Metavante Group in respect of the three (3) fiscal years immediately preceding
the fiscal year in which the date of the Change of Control occurs.

(j) Termination Date. “Termination Date” shall mean in the case of Executive’s
death, date of death, or in all other cases, the date specified in the Notice of
Termination subject to the following:

(i) If Executive’s employment is terminated by a Metavante Group Member (and
Executive is no longer employed by any Metavante Group Member), the date
specified in the Notice of Termination shall be at least thirty (30) days after
the date the Notice of Termination is given to Executive, provided, however,
that in the case of Disability, Executive shall not have returned to the
full-time performance of Executive’s duties during such period of at least
thirty (30) days;

(ii) If Executive’s employment is terminated for Good Reason, the date specified
in the Notice of Termination shall not be more than sixty (60) days after the
date the Notice of Termination is given to Metavante Technologies; and

 

6



--------------------------------------------------------------------------------

(iii) In the event that within thirty (30) days following the date of receipt of
the Notice of Termination, one party notifies the other that a dispute exists
concerning the basis for termination, Executive’s employment hereunder shall not
be terminated except after the dispute is finally resolved and a Termination
Date is determined either by a mutual written agreement of the Parties, or by a
binding and final judgment order or decree of a court of competent jurisdiction
(the time for appeal therefrom having expired and no appeal having been
perfected).

(k) WPM. “WPM” means collectively, WPM, L.P., a limited partnership organized by
Warburg Pincus Private Equity IX, L.P. (“WPM L.P.”), a global private equity
investment fund managed by Warburg Pincus LLC (“Warburg”) and any Affiliates of
WPM L.P. or Warburg.

5. Notice of Termination. Any purported termination by a Metavante Group Member,
on the one hand, or by Executive, on the other hand (other than by death of
Executive) shall be communicated by Notice of Termination to the other. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) the
Termination Date. For purposes of this Agreement, no such purported termination
of employment shall be effective without such Notice of Termination.

6. Obligations of Metavante Upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the Term,
Executive’s employment is terminated by all Metavante Group Members other than
for Cause, Disability or due to Executive’s death, or Executive shall terminate
employment for Good Reason:

(1) Metavante Technologies (or another Metavante Group Member) shall pay to
Executive the aggregate of the following amounts:

(i) A. As soon as practicable after the Termination Date an amount equal to the
Executive’s Annual Base Salary through the Termination Date to the extent not
theretofore paid;

B. A lump sum payment six (6) months after the Termination Date equal to the
product of (x) the higher of (I) the Recent Average Bonus or (II) the Annual
Bonus paid or payable, including any amount deferred, (and annualized for any
fiscal year consisting of less than twelve (12) full months or for which
Executive has been employed for less than twelve (12) full months) for the most
recently completed fiscal year prior to the

 

7



--------------------------------------------------------------------------------

Termination Date, if any (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
completed in the current fiscal year through the Termination Date, and the
denominator of which is three hundred sixty-five (365); and

C. As soon as practicable after the Termination Date an amount equal to the
Executive’s accrued but untaken vacation through the Termination Date.

The sum of the amounts described in Clauses (A) and (B) and (C) shall be
hereinafter referred to as the “Accrued Obligations”;

(ii) A lump sum payment six (6) months after the Termination Date equal to the
product of (A) one (1) and (B) the sum of (x) Executive’s Annual Base Salary and
(y) Executive’s Highest Annual Bonus;

(iii) A lump-sum supplemental retirement benefit payment six (6) months after
the Termination Date equal to the difference between (1) the actuarial
equivalent (utilizing for this purpose the actuarial assumptions set forth in
Section 417(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the Metavante Group’s contribution history with respect to the applicable
retirement plan, incentive plans, savings plans and other similar such plans (or
any successor plan thereto) (the “Retirement Plans”) during the twelve
(12) month period immediately preceding the date of a Change of Control) of the
benefit payable under the Retirement Plans and any supplemental and/or excess
retirement plan providing benefits for Executive (the “SERP”) which Executive
would receive if Executive’s employment continued for an additional year after
the Termination Date with annual compensation equal to the sum of the Annual
Base Salary and Highest Annual Bonus, assuming for this purpose that all accrued
benefits and contributions are fully vested and that benefit accrual formulas
and the Metavante Group’s contributions are no less advantageous to Executive
than those in effect during the twelve (12) month period immediately preceding
the date of a Change of Control, and (2) the actuarial equivalent (utilizing for
this purpose the actuarial assumptions set forth in Section 417(e)(3) of the
Code) of Executive’s actual benefit (paid or payable), if any, under the
Retirement Plans and the SERP; and

(iv) A lump sum payment six (6) months after the Termination Date equal to the
product of (i) one (1) and (ii) the sum of (x) the imputed income reflected on
Executive’s W-2 attributable to the car provided to Executive, if any, for the
last calendar year ending

 

8



--------------------------------------------------------------------------------

before the date of a Change of Control and (y) the club dues for Executive paid
by the Metavante Group attributable to such year, if any.

(2) For twelve (12) months after the Termination Date, the Metavante Group shall
continue to provide medical and dental benefits to Executive and/or Executive’s
family in accordance with the most favorable plans, practices, programs or
policies of the Metavante Group applicable generally to other peer executives
who are active employees and their families as in effect from time to time
thereafter. Notwithstanding the foregoing, if Executive becomes reemployed with
another employer and is eligible to receive medical or other benefits under
another employer provided plan, the medical and other benefits provided by the
Metavante Group shall be secondary to those provided under the plan(s) of the
other employer, but the aggregate coverage of the combined benefit plans of the
Metavante Group and other employer shall in no event, be less favorable to
Executive, in terms of amounts and deductibles and costs to him, than the
Metavante Group coverage required hereunder.

(3) Notwithstanding anything to the contrary in the Metavante Equity Incentive
Plan, each outstanding non-performance based stock option granted to the
Executive shall automatically become fully and immediately vested.

(4) Executive shall have the right to purchase the car provided to him by the
Metavante Group during the twelve (12) month period immediately preceding the
date of a Change of Control, if applicable, (or a comparable car acceptable to
Executive if such car is no longer owned by the Metavante Group), at the fair
market value thereof on the Termination Date, exercisable within thirty
(30) days after the Termination Date; and if the car is not purchased, Executive
shall return the car.

Notwithstanding anything herein contained to the contrary, the payments and
benefits provided in this Section 6(a) (other than the Accrued Obligations)
shall not be paid or provided to Executive unless and until Executive executes a
Separation Agreement and Release (which Executive does not later revoke)
substantially in the form attached hereto as Exhibit A (the form shall be
subject to any changes that Metavante Technologies deems necessary).

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Term, this Agreement shall terminate without further
obligations to Executive’s legal representatives under this Agreement, except
that the Metavante Group shall pay or provide the Accrued Obligations, six
(6) months of Annual Base Salary, and the Other Benefits. The Accrued
Obligations shall be paid to Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within thirty (30) days of the Termination Date. The six
(6) months of Annual Base Salary shall be paid during the six (6) month period
following the Termination Date on a monthly basis. The term “Other Benefits” as
used in this Section 6(b) shall mean, and Executive’s family shall be entitled

 

9



--------------------------------------------------------------------------------

to receive, benefits at least equal to the most favorable benefits provided by
the Metavante Group to surviving families of peer executives of the Metavante
Group and under such plans, programs, practices and policies relating to family
death benefits, if any, as in effect with respect to other peer executives and
their families at any time during the twelve (12) month period immediately
preceding the date of the Change of Control or, if more favorable to Executive
and/or Executive’s family, as in effect on the date of Executive’s death with
respect to other peer executives of the Metavante Group and their families.

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Term, this Agreement shall terminate without further
obligations to Executive, except that the Metavante Group shall pay or provide
the Accrued Obligations and the Other Benefits. The Accrued Obligations shall be
paid to Executive at the same times as specified in Section 6(a)(i). The term
“Other Benefits” as used in this Section 6(c) shall include, and Executive shall
be entitled after the Disability Effective Date to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Metavante Group to disabled executives and/or their families in accordance with
such plans, programs, practices and policies relating to disability, if any, as
in effect generally with respect to other peer executives and their families at
any time during the twelve (12) month period immediately preceding the date of a
Change of Control or, if more favorable to Executive and/or Executive’s family,
as in effect at any time thereafter generally with respect to other peer
executives of the Metavante Group.

(d) Cause; Other Than for Good Reason. If Executive’s employment shall be
terminated for Cause during the Term, or if Executive voluntarily terminates
employment during the Term for other than Good Reason, this Agreement shall
terminate without further obligations to Executive other than the obligation to
pay to Executive Annual Base Salary through the Date of Termination and any
other amounts earned or accrued through the Termination Date, in each case to
the extent theretofore unpaid; provided that if Executive voluntarily
terminates, Executive shall receive the benefits normally provided upon normal
or early retirement with respect to other peer executives and their families to
the extent Executive qualifies for such benefits. All salary or compensation
hereunder shall be paid to Executive in a lump sum in cash within thirty
(30) days of the Date of Termination.

(e) Delinquent Payments. If any of the payments referred to in this Section 6
are not paid within the time specified after the Termination Date (hereinafter a
“Delinquent Payment”), in addition to such principal sum, Metavante Technologies
will pay to Executive interest on all such Delinquent Payments computed at the
prime rate as announced from time to time by M&I Marshall & Ilsley Bank, or its
successor, compounded monthly. Notwithstanding the foregoing, no interest shall
be due and owing for payments which are delayed because of Executive’s failure
to execute the Separation Agreement and Release or the rescission thereof.

(f) Limitations. Notwithstanding any other provision of this Section 6 to the
contrary, to the extent any benefits provided pursuant to Section 6(a)(2) or
other benefits

 

10



--------------------------------------------------------------------------------

pursuant to Section 6(b) or (c) during the first six (6) months after
Executive’s termination are not paid pursuant to a qualified plan, a bona fide
sick leave or vacation plan, a disability plan, a death benefit plan or a plan
providing medical expense reimbursements which are non-taxable or a separation
pay plan (within the meaning of regulations under Section 409A of the Code,
Executive shall pay the cost of such coverage during the first six (6) months
following Executive’s termination and shall be reimbursed by the Metavante Group
for the cost of such coverage six (6) months after Executive’s termination.
Notwithstanding any other provision of this Section 6 to the contrary, including
the preceding sentence, if the provision of the medical and dental benefits
coverage described herein would be discriminatory within the meaning of
Section 105(h) of the Code, then, to the extent necessary to prevent such
discrimination, Executive (or his survivors, as the case may be) shall pay the
cost of all such coverage and neither Executive nor his survivors, as the case
may be, shall be reimbursed by the Metavante Group for doing so.

7. No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced (except to the extent set forth in Section 6(a)(2)) whether
or not Executive obtains other employment.

8. Certain Reduction of Payments by Metavante Technologies.

(a) For purposes of this Section 8: (i) a “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of Executive,
whether paid or payable pursuant to this Agreement or otherwise; (ii) “Agreement
Payment” shall mean a Payment paid or payable pursuant to this Agreement
(disregarding this Section); (iii) “Present Value” shall mean such value
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of Code;
and (iv) “Reduced Amount” shall mean an amount expressed in Present Value that
maximizes the aggregate Present Value of Agreement Payments without causing any
Payment to be nondeductible by Metavante Technologies or any Metavante Group
Member because of Section 280G of the Code.

(b) Anything in the Agreement to the contrary notwithstanding, in the event the
national independent accounting firm selected by Metavante Technologies (the
“Accounting Firm”) shall determine that receipt of all Payments would subject
Executive to tax under Section 4999 of the Code, the aggregate Agreement
Payments shall be reduced (but not below zero) to meet the definition of Reduced
Amount.

(c) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, Metavante Technologies shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section shall be
binding upon Metavante Technologies and Executive and shall be made within 60
days of a termination of employment of Executive. For purposes of reducing the
aggregate Agremeent Payments to the Reduced Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. The reduction of the
aggregate Agreement Payments to the Reduced Amount, if applicable, shall be made
by reducing

 

11



--------------------------------------------------------------------------------

the Separation Payments under the following sections in the following order:
(i) Section 6(a)(1)(ii), (ii) Section 6(a)(1(iii), and
(iii) Section 6(a)(1)(i)(B). As promptly as practicable following such
determination, Metavante Technologies shall pay to or distribute for the benefit
of Executive such Agreement Payments as are then due to Executive under this
Agreement and shall promptly pay to or distribute for the benefit of Executive
in the future such Agreement Payments as become due to Executive under this
Agreement.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by Metavante
Technologies to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by Metavante Technologies
to or for the benefit of Executive pursuant to this Agreement could have been so
paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either Metavante Technologies or Executive which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, any such Overpayment paid or distributed by Metavante Technologies to
or for the benefit of Executive shall be repaid to Metavante Technologies
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no such amount shall be
payable by Executive to Metavante Technologies if and to the extent such payment
would not either reduce the amount on which Executive is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by Metavante Technologies to or for the
benefit of Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

(e) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 8 shall be borne by Metavante Technologies.

9. Unauthorized Disclosure. During the term of Executive’s employment with a
Metavante Group Member, and during the two (2) year period following the
Termination Date, Executive shall not make any Unauthorized Disclosure. For
purposes of this Agreement, “Unauthorized Disclosure” shall mean disclosure by
Executive without the consent of the Board to any person, other than an employee
of a Metavante Group Member or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of
Executive’s duties as an executive of a Metavante Group Member or as may be
legally required, of any confidential information obtained by Executive while in
the employ of a Metavante Group Member (including, but not limited to, any
confidential information with respect to any of Metavante Group’s customers or
methods of operation) the disclosure of which Executive knows or has reason to
believe will be materially injurious to the Metavante Group; provided, however,
that the term “Unauthorized Disclosure” shall not include the use or disclosure
by Executive, without consent, of any information known generally to the public

 

12



--------------------------------------------------------------------------------

(other than as a result of disclosure by him in violation of this Section 9) or
any information not otherwise considered confidential by a reasonable person
engaged in the same business as that conducted by the Metavante Group.
Notwithstanding the foregoing, Executive’s obligation hereunder not to make any
Unauthorized Disclosure shall continue after the end of the two-year period
following Executive’s termination of employment with the Metavante Group as
regards any information which is a trade secret as defined in Section 134.90 of
the Wisconsin Statutes. In no event shall an asserted violation of this
Section 9 constitute a basis for deferring or withholding any amounts otherwise
payable to Executive under this Agreement.

10. Successors and Assigns.

(a) This Agreement shall be binding upon and shall inure to the benefit of
Metavante Technologies, its successors and assigns and Metavante Technologies
shall require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Metavante
Technologies would be required to perform if no such succession or assignment
had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representative.

11. Legal Fees and Expenses. Metavante Technologies, or a successor entity,
shall pay all legal fees and related expenses (including the costs of experts,
evidence and counsel) reasonably incurred by Executive as they become due as a
result of (i) Executive’s hearing before the Board as contemplated in
Section 4(d) of this Agreement, (ii) a dispute between Executive and the
Internal Revenue Service (or any other taxing authority) with regard to an
“Underpayment” (as defined in Section 8 of this Agreement), or (iii) Executive
seeking to obtain or enforce any right or benefit provided by this Agreement or
by any other plan or arrangement maintained by a Metavante Group Member or an
Affiliate under which Executive is or may be entitled to receive benefits.

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, if to Metavante Technologies, Inc., 4900 West Brown Deer Road,
Brown Deer, Wisconsin 53223, Attn: Chief Administrative Officer or if to
Executive, to the address set forth below Executive’s signature, or to such
other address as the party may be notified. All notices and communications shall
be deemed to have been received on the date of delivery thereof or on the third
(3rd) business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

13. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Metavante Group for which Executive may
qualify. Amounts which

 

13



--------------------------------------------------------------------------------

are vested benefits or which Executive is otherwise entitled to receive under
any plan or program of the Metavante Group shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement.

14. Settlement of Claims. Metavante Technologies’ obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
a Metavante Group Member may have against Executive or others.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and Metavante Technologies. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

16. Non-Duplication. In the event that the Executive receives payments and
benefits pursuant to Section 6 hereof, the Executive shall not be entitled to
any severance payments or benefits under any other agreement, plan, or program
of Metavante Technologies or any other Metavante Group Member.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Wisconsin without giving
effect to the conflict of law principles thereof.

18. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

19. Entire Agreement. This Agreement and the Employee Confidentiality and
Property Agreement, constitute the entire agreement between the Parties hereto
and supersede all prior agreements, if any, understandings and arrangements,
oral or written, between the Parties hereto with respect to the subject matter
hereof.

20. Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

21. Withholding. The Metavante Group shall be entitled to withhold from amounts
paid to Executive hereunder any federal, estate or local withholding or other
taxes or charges which it is, from time to time, required to withhold. The
Metavante Group shall be entitled to rely on an opinion of counsel if any
question as to the amount or requirement of any such withholding shall arise.

22. 409A. In order to facilitate compliance with section 409A of the Code,
Metavante Technologies and the Executive shall neither accelerate nor defer or
otherwise change the time at which any payment due hereunder is to be made,
except as may otherwise be permitted by Section 409A of the Code.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Metavante Technologies has caused this Agreement to be
executed by its duly authorized officers, and Executive has executed this
Agreement, as of the day and year first above written.

 

METAVANTE TECHNOLOGIES, INC. By:  

 

 

EXECUTIVE By:  

 

Address:  

 

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

METAVANTE TECHNOLOGIES, INC.

SEPARATION AGREEMENT AND RELEASE

Date Provided to Employee:                                         

In order to receive severance benefits under my Change of Control Agreement with
Metavante Technologies, Inc. (my “Change of Control Agreement”), I understand
that I must sign and return this Release to the Chief Administrative Officer of
Metavante. I must do so within 30 calendar days (due on                     )
from the date my employment is terminated.

I understand that my employment with Metavante has been terminated effective
            . I understand that regardless of whether I sign this release, I am
entitled to certain unconditional benefits described in my Change of Control
Agreement. I also understand that I will receive the conditional benefits
described in my Change of Control Agreement after signing the release below.

 

  1. General Release of Claims.

I, for myself, my heirs, administrators, representatives, executors, successors
and assigns (collectively, the “Releasers”) hereby irrevocably and
unconditionally release, acquit and forever discharge Metavante from, and
covenant not to sue Metavante with respect to, any and all claims I have against
Metavante.

 

  2. Claims to Which Release Applies.

This release applies both to claims that are now known or are later discovered.
However, this release does not apply to any claims that may arise after the date
I execute the release. Nor does this release apply to any claims that may not be
released under applicable law.

 

  3. Claims Released Include Age Discrimination and Employment Claims.

The claims released include, but are not limited to, (1) claims arising under
the Age Discrimination in Employment Act as amended (29 U.S.C. Section 621 et
seq.), (2) claims arising out of or relating in any way to my employment with
Metavante or the conclusion of that employment and (3) claims arising under any
other federal, state or local law, regulation, ordinance or order that regulates
the employment relationship except for vested benefits to be provided under
employee benefit plans and amounts due under the Change of Control Agreement.

 

16



--------------------------------------------------------------------------------

  4. Release Covers Claims Against Related Parties.

For purposes of this release the term Metavante includes Metavante Technologies,
Inc., and any of its present, former and future owners, parents, affiliates and
direct and indirect subsidiaries, divisions and related entities and its and
their current and former directors, officers, shareholders, trustees, employees,
consultants, independent contractors, agents, servants, representatives,
predecessors, successors, and assigns. Therefore, the claims released include
claims I have against any such persons or entities.

 

  5. The Terms “Claims” and “Release” are Construed Broadly.

As used in this release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights”, causes of action (whether
arising in law or equity)”, “damages”, “demands”, “obligations”, “grievances”
and “liabilities” of any kind or character. Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive”.

 

  6. Release Binding on Employee and Related Parties.

This release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors,
and assigns.

 

  7. Additional Consideration.

I have executed this release in consideration for additional benefits under my
Change of Control Agreement. I acknowledge that these benefits represent
consideration in addition to anything of value that I am otherwise entitled to
receive from Metavante. These severance benefits are sufficient to support this
release.

 

  8. All Representations in Documents.

In entering into this release I acknowledge that I have not relied on any verbal
or written representations by any Metavante representative. I agree that I am
not entitled to any other severance benefits except those described in this
release and in my Change of Control Agreement.

 

  9. Opportunity to Consider this Release; Consultation with Attorney.

I have read this release and fully understand its terms. I have been offered at
least 21 days to consider its terms. I have been (and am again hereby) advised
in writing to consult with an attorney before signing this release.

 

17



--------------------------------------------------------------------------------

  10. Voluntary Agreement.

I have entered into this release knowingly and voluntarily and understand that
its terms are binding on me.

 

  11. Partial Invalidity of Release.

If any part of this release is held to be unenforceable, invalid or void, then
the balance of this release shall nonetheless remain in full force and effect to
the extent permitted by law.

 

  12. Headings.

The headings and subheadings in this release are inserted for convenience and
reference only and are not to be used in construing the release.

 

  13. Applicable Law.

Wisconsin law will apply in connection with any dispute or proceeding concerning
this release.

 

  14. Relationship of Severance Benefits to My Rights Under Other Benefit Plans.

I understand that severance benefits payable to me shall not be taken into
account for purposes of determining my benefits under any other qualified or
nonqualified plans of Metavante.

 

  15. Suit in Violation of this Release—Loss of Benefits and Payment of Costs.

If I bring an action against Metavante in violation of this release or if I
bring an action asking that the release be declared invalid or unenforceable, I
agree that prior to the commencement of such an action I will tender back to
Metavante all payments that I have received as consideration for this release.
If my action is unsuccessful I further agree that I will pay all costs, expenses
and reasonable attorneys’ fees incurred by Metavante in its successful defense
against the action. I acknowledge and understand that all remaining benefits to
be provided to me as consideration for this release will permanently cease as of
the date such action is instituted. However, the previous three sentences shall
not be applicable if I bring an action challenging the validity of this release
under the Age Discrimination in Employment Act (which I may do without penalty
under this release).

 

  16. Confidentiality.

I agree that I will not divulge proprietary or confidential information relating
to Metavante. I also agree that the existence and terms of this release have
been and will be kept confidential by me and not disclosed, revealed or
characterized by me (directly or indirectly by innuendo or otherwise) except as
required by law, to anyone other than my immediate family and my attorney and
tax advisor, who shall also agree similarly not to make any further disclosure.

 

18



--------------------------------------------------------------------------------

  17. 7-Day Revocation Period.

I understand that I have a period of 7 calendar days following the date I
deliver a signed copy of this release to Metavante Technologies’ Chief
Administrative Officer to revoke this release. This release and my entitlement
to severance pay will be binding and effective upon the expiration of this 7-day
period if I do not revoke, but not before.

 

  18. Non-disparagement.

I agree not to make disparaging remarks about Metavante, or its products,
services, or practices. Metavante Technologies agrees to use its reasonable best
efforts to cause members of its Executive Committee and Board of Directors not
to make disparaging remarks about me.

 

  19. Other Employment at Metavante Results in Loss of Severance Benefits.

I agree that while receiving Metavante severance pay and benefits, I may not
work at Metavante as an employee, contractor, consultant, or through an
employment agency. If I return to Metavante through such an agreement, my
conditional severance pay and benefits will be terminated.

 

  20. No Re-Application.

I agree not to re-apply for employment at or otherwise work at Metavante.

 

 

  

 

   Employee Name    Date    Employee ID#       Received by Metavante on the     
day of                     , 2            .

 

      Vice President, Human Resources      

 

19